UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



RANDY G. BROWN,

       Plaintiff,
               v.                                        Civil Action No. 13-77 (JEB)
KAYA HENDERSON, et al.,

       Defendants.


                                 MEMORANDUM OPINION

       Plaintiff Randy Brown filed a one-paragraph pro se Complaint on January 18, 2013. He

opaquely alleged discrimination in violation of the Americans with Disabilities Act, but offered

no facts whatsoever in support. See ECF No. 1 (Complaint). The District of Columbia moved to

dismiss the case on April 24. See ECF No. 12. The next day, the Court issued an Order

directing Plaintiff to respond to the Motion by May 28 or risk the Court’s deeming the matter

conceded. See ECF No. 13. The Court subsequently granted Plaintiff an extension until July 1,

although he sought it after the deadline had expired. See Minute Order, May 30, 2013. As

Plaintiff has still never responded, the Court will treat the Motion as conceded and dismiss the

case without prejudice. See LCvR 7(b). A contemporaneous Order will so state.

                                                     /s/ James E. Boasberg
                                                     JAMES E. BOASBERG
                                                     United States District Judge

Date: July 8, 2013




                                                1